Title: To George Washington from Brigadier General Peter Muhlenberg, 24 February 1780
From: Muhlenberg, Peter
To: Washington, George


          
            Sir
            Philadelphia Febry 24th 1780
          
          Enclosd I have the honor to transmit Your Excellency, a copy of the instructions I have receivd from the board of War; to Morrow I set out for Virginia, & shall be happy to receive Your Excellencys Orders at Fredericksburg, or Williamsburg.
          I have waited on Colo. Pettit, but he had before my arrival, negotiated an exchange. I have the honor to be Your Excellencys most Obedt hble Servt
          
            P. Muhlenberg
          
        